Citation Nr: 0607804	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  05-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability as secondary to a right knee disability.

2.  Entitlement to service connection for a bilateral hip 
disability as secondary to a right knee disability.

3.  Entitlement to service connection for a lumbar spine 
disability as secondary to a right knee disability.

4.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his daughters


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1940 to January 
1960 and from February 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.

The veteran has filed a claim for service connection for 
retinopathy secondary to diabetes mellitus, and a claim for 
Aid and Attendance.  These issues are referred to the RO for 
appropriate development and adjudication.

The issues of  entitlement to service connection for a 
bilateral hip disability, a lumbar spine disability, and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim with respect to his left knee disability 
has been obtained or requested by the RO.

2.  The veteran's left knee disability is not related to a 
service-connected disability.


CONCLUSION OF LAW

A left knee disability is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
May 2003, July 2004, and November 2005 that told him what was 
necessary for his claims to be granted.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the Supplemental Statement of the Case (SSOC), 
he was provided with specific information as to why his claim 
seeking service connection for a left knee disability 
secondary to his right knee disability was being denied, and 
of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2003, July 2004, and November 2005 letters notified 
the appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  

Finally, with respect to element (4), the Board notes that in 
November 2005 the RO asked the appellant to submit any 
evidence he had that would pertain to his claim.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the February 2005 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA notice was made 
prior to the rating decision and therefore, VA has complied 
with the requirements of Pelegrini.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, statements from the 
veteran, VA treatment records and private medical records.  
The veteran testified at a personal hearing and was provided 
a VA examination for his left knee.  The veteran has not 
indicated that there is any additional evidence available to 
help support his claim for service connection for a left knee 
disability.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  



II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  The veteran has claimed that his left 
knee disability should be service connected as secondary to 
his service-connected right knee disability.  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  In 
addition, a disability which is aggravated by a service-
connected disability shall be service-connected.  When 
service connection is established for a secondary condition 
it shall be considered as part of the original condition.  
38 C.F.R. § 3.310(a) (2005).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).  The issues of entitlement to 
service connection for a bilateral hips disability, a lumbar 
spine disability and hypertension, all claimed as secondary 
to service-connected disabilities,  are the subjects of the 
remand portion of this decision.

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

VA treatment notes and private medical records establish that 
the veteran suffers pain in his left knee.  He has been 
diagnosed with osteoarthritis of the left knee.  None of the 
VA or private treatment records suggests that this left knee 
disability is related to the veteran's service-connected 
right knee disability. 

The veteran underwent a VA examination in September 2003.  
The examiner noted the veteran's history of a right knee 
injury in service.  The veteran complained of increasing pain 
in his left knee.  The left knee had 145 degrees of flexion 
and extension to 0 degrees.  There was no fluid in the joint 
and he had good strength in his quadriceps.  The diagnosis 
was mild capsulitis of the left knee.  The examiner stated 
his opinion that it was not likely that the veteran's left 
knee disability is related to his right knee disability. 

Based on the above, the Board finds that service connection 
for a left knee disability, claimed as secondary to a right 
knee disability, is not warranted.  The veteran has a 
disability of the left knee but none of the VA or private 
treatment records supports the veteran's claim of a 
relationship to service connected disability.  To the 
contrary the VA examiner opined that the left knee disability 
is not related to the right knee disability.  The Board 
acknowledges the veteran's belief that his left knee disorder 
is related to or aggravated by his right knee, but as a lay 
person, the veteran is not competent to testify to a medical 
diagnosis or etiology.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, secondary service connection for 
a left knee disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.


REMAND

The veteran has claimed that his bilateral hip disability and 
lumbar spine disability are secondary to his service-
connected right knee disability.  He has also claimed that 
his hypertension is secondary to his service-connected 
diabetes mellitus.  The RO should schedule the veteran for 
examinations to determine the etiology of these disabilities.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and etiology of the 
veteran's bilateral hip disability and 
lumbar spine disability, if any.  The 
examiner is requested to review the 
entire claims folder.  All necessary 
tests should be conducted.  If a 
bilateral hip disability or lumbar spine 
disability is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's bilateral hip disability or 
lumbar spine disability was caused by or 
aggravated by his right knee disability.  
A complete rationale for any opinion 
offered should be included.

2.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his hypertension, 
if any.  The examiner is requested to 
review the entire claims folder.  All 
necessary tests should be conducted.  If 
hypertension is diagnosed, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's hypertension was caused by or 
aggravated by his diabetes mellitus.  A 
complete rationale for any opinion 
offered should be included.

3.  Following the above, the RO should 
readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


